Exhibit 10.3

LOGO [g21349g80r68.jpg]

October 29, 2008

Mr. Brett Hutchinson

Dear Brett:

This letter agreement (the “Agreement”) confirms the agreement between you and
Asbury Automotive Group, Inc. (“Asbury”) in connection with your departure from
Asbury. You and Asbury entered into a Severance Pay Agreement dated as of
August 1, 2005, as amended on February 26, 2008 (the "2008 Agreement). Terms
that are not defined in this Agreement are defined in the 2008 Agreement.

Your departure from Asbury will constitute a Termination. We agree that your
date of Termination will be March 31, 2009, unless you voluntarily terminate
your employment earlier, in which case the earlier date will be your date of
Termination. You will continue to receive your normal compensation and benefits
through the date of Termination. If you are terminated for “Cause” before your
date of Termination, you will not be eligible for the Severance Pay and other
benefits described in the 2008 Agreement and this Agreement.

In accordance with the 2008 Agreement, Asbury will pay you as Severance Pay: i)
twelve (12) months of your base salary as of the date of Termination, and ii) a
portion of your target bonus for 2009 (set at 40% of base) in an amount equal to
the target bonus multiplied by the percentage of 2009 that has expired through
the date of Termination. For avoidance of doubt, if you have not voluntarily
terminated before March 31, 2009 your bonus payment will be 25% of your target
bonus for 2009. The base salary component of Severance Pay will be paid on
Asbury’s normal payroll dates beginning with the first payroll date following
your date of Termination. The bonus component will be paid in a lump sum within
thirty (30) days after the date of Termination. Both base salary and bonus will
be subject to required withholding. You will not be eligible for a bonus under
the 2008 Incentive Plan for the Corporate Office to be paid (if at all) to
Asbury employees in 2009 unless you voluntarily terminate prior to 12/31/2008.
In accordance with Asbury vacation policy, you will not be eligible for any cash
payment for unused vacation.

Provided that you do not voluntarily terminate your employment or are not
terminated for “Cause” before March 31, 2009, Asbury will pay you a retention
bonus in the amount of $110,000. This retention bonus will be paid to you in a
lump sum not later than April 30, 2009.

For twelve (12) months following your date of Termination, unless the coverage
is terminated sooner pursuant to the terms of the 2008 Agreement, you will be
entitled to continue to participate, at the same level of coverage and
contribution in effect immediately prior to the date of Termination, in any
Asbury health, dental, disability and life insurance plans, as may be amended
from time to time, in which you were participating immediately prior to the date
of Termination (the “Continued Benefits Coverage”). Under the 2008 Agreement,
you are required to notify the Vice President, Human Resources promptly after
you obtain other employment providing such benefit coverage, and this Continued
Benefits Coverage under such Asbury plans will terminate 30 days thereafter. At
your option, COBRA coverage will be available to you, as provided by Asbury
policy, at the termination of the Continued Benefits Coverage.



--------------------------------------------------------------------------------

Outstanding Equity Grants

 

 

1.

Your stock options are fully vested. You may exercise any or all of these
options between now and your date of Termination in accordance with Asbury’s
Insider Trading Policy open and close window periods. In addition, you will have
ninety (90) days following your date of Termination to exercise your options.
After the 90th day, they will expire.

 

  2. Your unvested restricted shares will expire on your date of Termination.

 

  3. Provided your date of Termination is not earlier than December 31, 2009,
your 2006 performance unit grant will vest on that date. The actual shares
achieved under the grant, if any, will be issued to you at the same time as
shares are issued to other participants. If you voluntarily terminate earlier
than December 31, 2009, you will forfeit any award under this grant.

 

  4. Your 2008 unvested performance units will expire on your date of
Termination.

As a condition to receiving the Severance Pay and other compensation and
benefits outlined in this Agreement, you will execute and deliver the release
attached as Exhibit A.

In addition:

 

  1. You agree to continue to perform and fully discharge your job
responsibilities and mutually agreed to special projects through and including
your date of Termination.

 

  2. You agree to cooperate with and lend reasonable assistance to Asbury as
Asbury may reasonably request from time to time concerning current and future
claims and litigation as to which you have knowledge as a result of your
employment by Asbury, including assisting Asbury’s lawyers with case
preparation, discovery, deposition, and trial testimony. In addition, you agree
to consult with Asbury, on such dates, at such times, and in such locations as
Asbury may reasonably request from time to time, on matters relating to your
areas of responsibility while Vice President Controller and Chief Accounting
Officer of Asbury. No compensation or benefits will be paid for such
cooperation, assistance or consultation. However, you will be entitled to
reimbursement for reasonable and documented travel or business expenses, in
accordance with Asbury’s expense reimbursement policy, reasonably incurred by
you in connection with such cooperation, assistance or consultation.

 

  3. As of your date of Termination you will no longer serve as an officer of
Asbury or as an officer or director of any Asbury subsidiary or affiliate. Upon
Asbury’s request you will sign and deliver letters resigning from such
positions.

Asbury will be entitled to withhold from any amounts payable hereunder or under
any other agreements or instruments contemplated hereby or referred to herein,
including, without limitation, the 2008 Agreement, any federal, state, local or
other applicable withholding or other taxes or charges which Asbury is required
to withhold.



--------------------------------------------------------------------------------

You hereby acknowledge and agree that you remain bound by the provisions of the
2008 Agreement, including, without limitation, those provisions relating to
non-disclosure, non-solicitation and non competition.

We agree that the Indemnification Agreement between you and the Company dated as
of February 24, 2004 remains in effect in accordance with its terms.

If you have any questions regarding your severance arrangements please contact
me. Please indicate your acceptance of the terms and provisions of this
Agreement by signing both copies of this Agreement and returning one copy to me.
The other copy is for your files. By signing below, you acknowledge and agree
that you have carefully read this Agreement in its entirety, fully understand
and agree to its terms and provisions, and intend and agree that it be final and
legally binding on you and Asbury.

 

Sincerely,

/s/ Philip R. Johnson

Phillip R. Johnson Vice President of Asbury Automotive Group, Inc.

Acknowledged and agreed as of the date first above written:

 

/s/ Brett Hutchinson

Brett Hutchinson



--------------------------------------------------------------------------------

Exhibit “A”

GENERAL RELEASE

This General Release (this “General Release”) is entered into between the
undersigned employee, Brett Hutchinson (“you” or “your”) and Asbury Automotive
Group, Inc. (the “Company”), 622 Third Avenue, 37th Floor, New York, NY 10017.

In consideration of the mutual promises contained in this General Release, the
Severance Pay Agreement dated August 1, 2005, as amended February 26, 2008 (the
“2008 Agreement”) and the Letter Agreement dated October 29, 2008 ( the “Letter
Agreement”), you and the Company agree to the following:

 

  1. Your employment with the Company terminated effective on             , 2009
(the date of Termination”).

 

  2. Subject to the conditions described below, the Company will pay you the
Severance Pay and other compensation and benefits (the “Separation Benefits”)
provided for in the Letter Agreement.

 

  3.

You hereby agree for yourself, your spouse(if any) and child or children (if
any), and your heirs, beneficiaries, devisees, executors, administrators,
attorneys, personal representatives, successors and assigns, to release,
discharge, indemnify and hold harmless forever the Company, and any of its past,
present, or future parent, affiliated, related, and/or subsidiary entities, and
all of the past and present directors, shareholders, officers, general or
limited partners, employees, agents, and attorneys, and agents and
representatives of such entities, and employee benefit plans in which you are or
have been a participant by virtue of your employment with the Company
(collectively, the “Releasees”), from any and all actions, causes of action,
contracts, claims, demands, debts, accounts, judgments, rights, equitable
relief, damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibilities and liabilities
of every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, whether known or unknown, asserted or unasserted,
suspected or unsuspected, which you, your spouse and child or children (if any),
or your heirs, beneficiaries, devisees, executors, administrators, attorneys,
personal representatives, successors or assigns, ever had, now have or hereafter
may have, against such Releasees based on any events or circumstances arising or
occurring on or prior to the date this release (the “General Release”) is
executed, arising directly or indirectly out of, relating to, or in any other
way involving in any manner whatsoever, (a) your employment relationship with
the Company, the terms and conditions of your employment relationship, and the
termination of that employment or (b) your status at any time as a holder of any
securities of the Company, and any and all rights or claims arising under
federal, state or local laws, executive orders, ordinances, or regulations,
including, without limitation, claims for wrongful discharge, infliction of
emotional distress, interference with contract or



--------------------------------------------------------------------------------

 

economic relations, breach of any express or implied contract or covenant of
good faith and fair dealing, fraud, misrepresentation, defamation, any tort,
common law or contract claim, claims of any kind that may be brought in any
court or administrative agency, and claims under the Age Discrimination in
Employment Act, which prohibits age discrimination in employment; Title VII of
the Civil Rights Act of 1964, which prohibits discrimination in employment based
on race, color, national origin, religion or sex; the Equal Pay Act, which
prohibits paying men and women unequal pay for equal work; the Fair Labor
Standards Act, which governs wages and other terms and conditions of employment;
the Americans with Disabilities Act, which prohibits discrimination against
persons with disabilities; the Employee Retirement Income Security Act; the
Family and Medical Leave Act; the Human Rights Laws of the State and City of New
York (or any similar state or local law applicable to you); the Securities Act
of 1933; the Securities Exchange Act of 1934; the Sarbanes-Oxley Act; and
similar state or local statutes, ordinances, and regulations. This General
Release shall not apply to your entitlements hereunder or under the 2008
Agreement or Letter Agreement, to any right you may have to any benefits already
vested under any Company benefits plan in which you participated or to any
rights you may have to indemnification or liability insurance under any of the
Company’s plans or policies.

 

  4. You hereby recognize and reaffirm the promises and obligations contained
(i) in Sections 3, 4 and 5 of the 2008 Agreement with respect to your covenants
relating to your non-competition, non-solicitation and non-disclosure of
confidential information, (ii) the Letter Agreement, and (iii) the Asbury
Automotive Group Code of Business Conduct and Ethics for Directors, Officers and
Employees.

 

  5. You acknowledge that you have been advised by the Company to consult with
an attorney regarding the terms of this General Release. You represent that you
have carefully read and fully understand all of the provisions of this General
Release and that you are voluntarily entering into it. This General Release and
the Letter Agreement constitute an offer that will expire if you do not execute
such documents during the 21-day period.



--------------------------------------------------------------------------------

  6. It is expressly understood that there is no other agreement or
understanding between you and the Company pertaining to the termination of your
employment with the Company or the Company’s obligations to you with respect to
such termination, except as set forth in this General Release, the Letter
Agreement and the 2008 Agreement.

 

  7. Any controversy or claim arising out of or relating to your employment with
the Company, the termination of your employment, this General Release, the 2008
Agreement or the Letter Agreement, or its or their breach, shall be finally
settled by binding arbitration in accordance with the Model Employment
Arbitration Procedures of the American Arbitration Association before an
arbitrator (who shall be an attorney with at least ten years’ experience in
employment law) mutually agreed to by the parties, in or near the city where the
Company maintains its corporate headquarters at the time of the dispute. You and
the Company agree that any judgment upon any award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.

 

  8. If any provision of this General Release, the 2008 Agreement or Letter
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

PLEASE READ CAREFULLY. CAREFULLY CONSIDER ALL PROVISIONS OF THIS AGREEMENT
BEFORE SIGNING IT. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

 

Asbury Automotive Group, Inc.    Employee: By:  

 

  

 

Dated:  

 

   Dated:  

 